DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 2014/0148038 A1) in view of Jones (US 6,435,452).

Regarding claim 1, Cahill teaches an aircraft undercarriage (Fig. 1, “FIG. 1 is a cross-sectional view that illustrates a location of a component that includes a low impedance interface within an aircraft landing gear”, Para. [0005]) including electrical equipment fastened (Fig. 1-3B, “component”, 10; “FIG. 3A schematically illustrates an axial view of a component with a low impedance interface”, Fig. [0007]; thus “component” is electrical equipment) to a portion of the undercarriage (Fig. 1 shows “component” 10 fastened within the landing gear) and a lightning protection device (Figs. 1-2, anti-lightning device comprising “body” 12, “fingers” 30, and “screw” 38; “The present invention is related to aircraft equipment interfaces, and in particular to providing a low impedance interface for aircraft components. Regulations require electrical resistances on the external of an aircraft remain below very low levels. During flight, aircraft are susceptible to lightning strikes. These strikes often occur, for example, by hitting the nose of the aircraft and exiting through the wing or the landing gear. Because of this, components located on the outer portions of the aircraft must have low resistances. If the resistances are not low enough to create one consistent low impedance path, charges can build up across gaps and create destructive arcing”, Paras. [0001]-[0002]) comprising at least one shield (Fig. 1, “body”, 12; “body 12 can be any body that substantially surrounds component 10 for which a low impedance interface is desirable”, Para. [0010]; “body” 12 is substantially surrounding “component” 10 and thus is acting as a shield from the environment outside the “body” 12) fastened to said portion of the undercarriage by fastener means (Fig. 2, “screw”, 38) so as to extend in register with the electrical equipment in a position that is spaced apart therefrom (Figs. 1-2 show “body” 12 spaced apart from “component” 10 with “screw” 38 and “fingers” 30), the shield comprising at least a first plate (Figs. 1-2 show “body” 12 is at least a first plate) made of electrically conductive material that is arranged to absorb a major portion of the heat energy that is generated by the passage of a lightning wave and to discharge the electric charge of the lightning wave (“This provides a low impedance path between component 10 and body 12. Aircraft standards may require the impedance be no greater than, for example, 2.5 milliohms so that no destructive arcing occurs in any gap located at, or around component 10. By using fingers 30, the path between body 12 and component 10 can be kept below 2.5 milliohms using many different materials such as, for example, stainless steel. Fingers 30 may be made from any material that keeps the impedance of component 10 below the desired levels. Fingers 30 may each be of any width, length, or thickness such that fingers 30 provide a low impedance path between component 10 and body 12”, Para. [0013]; those absorbing the major portion of heat energy away from “component” 10, and thus the landing gear of Fig. 1).
Cahill does not expressly disclose the material of the shield as electrically conductive.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft undercarriage of Cahill to further include the material of the shield as electrically conductive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for “no destructive arcing occurs in any gap located at, or around” the electrical component (Para. [0013]), as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Cahill does not expressly disclose the first plate as a plate.
	However, in an analogous aircraft lighting protection art (“a simple lightning protection installation from the outside of the aircraft”, Jones, Abstract), Jones teaches a first plate as a plate (Fig. 1, “grounding plate”, 24).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft undercarriage of Cahill to further include the first plate as a plate, as taught by Jones, “such that the grounding plate may be installed from outside the aircraft and, in any event, eliminates the need for a maintenance worker to clean and alodine an attachment point within the aircraft” (Jones, Col. 2, Lines 1-5) providing an easier attachment and access to the lightning protection assembly.

Regarding claim 9, Cahill as modified by Jones teaches the undercarriage according to claim 1, but does not expressly disclose wherein the electrical equipment is an electrical harness.
However, Cahill further discloses “component 10 can be any equipment or component” (para. [0010]). Cahill also further discloses, “component” 10 comprises “sensors” 32a/32b with wires connected thereto (Fig. 2), implying an electrical harness, or an assembly of electrical wires which transmit signal or electrical power.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft undercarriage of Cahill as modified by Jones to further include an electrical harness, since multiple wires are shown connected to, from, and inside “component” 10 which “can be any equipment or component” (para. [0010]) are capable of providing the function of an electrical harness. Additionally, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Regarding claim 12, Cahill as modified by Jones teaches (following references to Cahill) an aircraft including a fuselage containing a cockpit, the fuselage being provided with at least one undercarriage according to claim 1 (See above; additionally: “The present invention is related to aircraft equipment interfaces, and in particular to providing a low impedance interface for aircraft components”, Para. [0001], thus implying for use with an aircraft which by definition comprises a fuselage and cockpit), the electrical equipment of the undercarriage being connected to the electronic control unit (“Rotational speed of wheel 16 may be sensed by sensor 32b using, for example, a changing surface contour 44 of hubcap assembly 18. Sensor 32b is stationary with respect to hubcap assembly 18 and measure the distance to hubcap 18. Contour 44 of hubcap assembly 18 changes circumferentially around hubcap assembly 18. Therefore, as hubcap 18 rotates about body 12, sensor 32b measures a different distance to hubcap assembly 18 and can determine the angular position of wheel 16 at any given time. Thus, the angular speed of wheel 16 can be determined using sensor 32b. Sensors 32a and 32b may also be used for any other known sensing applications for aircraft”, Para. [0015]; additionally, a wire is seen in Figs. 1-2 connected to “component” 10 with sensors and shown routed towards the rest of the aircraft/fuselage; implying electrical sensors for control of the landing gear).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft undercarriage of Cahill as modified by Jones to further include being provided with an electronic control unit, the electrical equipment of the undercarriage being connected to the electronic control unit, since it is implied these sensors taught by Cahill are wired to the rest of the aircraft (wire shown in Figs. 1-2), and sensors are for measurements for a controller to provide indication for the state of the landing gear.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 2014/0148038 A1) in view of Jones (US 6,435,452), as applied to claim 1 above, further in view of Tiger (US 2,320,547).

Regarding claims 10 and 15, Cahill as modified by Jones teaches the undercarriage according to claim 1, but does not expressly disclose wherein the electrical equipment is an electromagnetic actuator or wherein the electrical equipment is a gear motor.
However, in an analogous aircraft undercarriage art, Tiger teaches wherein the electrical equipment is an electromagnetic actuator or wherein the electrical equipment is a gear motor (Fig. 1, “motor”, 16; additionally gears seen at 41, 45, 46, and 49 for moving the landing wheels).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft undercarriage of Cahill as modified by Jones wherein the electrical equipment is an electromagnetic actuator or wherein the electrical equipment is a gear motor, as taught by Tiger, to reduce the wear on the wheels due to inertia upon landing (as discussed in Tiger, col. 1, lines 1-19).

Allowable Subject Matter
Claims 2-8, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because a new grounds of rejection in view of Jones (US 6,435,452) is provided above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647